Name: Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP
 Type: Decision
 Subject Matter: international affairs;  international trade;  international security;  Asia and Oceania;  technology and technical regulations
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/79 COUNCIL DECISION (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 December 2010, the Council adopted Decision 2010/800/CFSP (1) concerning restrictive measures against the Democratic People's Republic of Korea (the DPRK), which, inter alia, implemented United Nations Security Council Resolutions (UNSCRs) 1718 (2006) and 1874 (2009). (2) On 7 March 2013, the UN Security Council adopted UNSCR 2094 (2013), condemning in the strongest terms the nuclear test conducted by the DPRK on 12 February 2013 in violation of and with flagrant disregard for the relevant UNSCRs. (3) On 22 April 2013, the Council adopted Decision 2013/183/CFSP (2), which replaced Decision 2010/800/CFSP and, inter alia, implemented UNSCRs 1718 (2006), 1874 (2009), 2087 (2013) and 2094 (2013). (4) On 2 March 2016, the UN Security Council adopted UNSCR 2270 (2016), expressing its gravest concern at the nuclear test conducted by the DPRK on 6 January 2016 in violation of the relevant UNSCRs, condemning the DPRK's launch of 7 February 2016, which used ballistic-missile technology and was in serious violation of the relevant UNSCRs, and determining that there continues to exist a clear threat to international peace and security in the region and beyond. (5) On 31 March 2016, the Council adopted Decision (CFSP) 2016/476 (3), which amended Decision 2013/183/CFSP and implemented UNSCR 2270 (2016). (6) In view of the DPRK's actions earlier this year, considered to be a grave threat to international peace and security in the region and beyond, the Council has decided to impose additional restrictive measures. (7) UNSCR 2270 (2016), which expresses great concern that the DPRK's arms sales have generated revenues that are diverted to the pursuit of nuclear weapons and ballistic missiles, provides that the restrictions on arms should cover all arms and related materiel, including small arms and light weapons and their related materiel. It also further extends prohibitions on the transfer and procurement of any items that could contribute to the development of the operational capabilities of the DPRK's armed forces or to exports that support or enhance the operational capabilities of armed forces of another UN Member State outside the DPRK. (8) UNSCR 2270 (2016) specifies that the prohibition on the procurement of technical assistance related to arms prohibits UN Member States from engaging in the hosting of trainers, advisors or other officials for the purpose of military-, paramilitary- or police-related training. (9) UNSCR 2270 (2016) affirms that the prohibitions on the transfer, procurement and provision of technical assistance related to certain goods also apply with respect to the shipment of items to or from the DPRK for repair, servicing, refurbishing, testing, reverse-engineering and marketing, regardless of whether ownership or control is transferred, and underscores that the visa-ban measures are also to apply to any individual traveling for those purposes. (10) The Council considers it appropriate to prohibit the supply, sale or transfer to DPRK of further items, materials, equipment relating to dual-use goods and technology. (11) UNSCR 2270 (2016) extends the list of individuals and entities subject to asset freeze and visa-ban measures and provides that the asset freeze is to apply with respect to entities of the Government of the DPRK or the Worker's Party of Korea, where the UN Member State determines that they are associated with the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by the relevant UNSCRs. (12) UNSCR 2270 (2016), which expresses concern that the DPRK is abusing the privileges and immunities accorded to it under the Vienna Conventions on Diplomatic and Consular Relations, lays down additional measures aimed at preventing DPRK diplomats or governmental representatives or individuals from third States from acting on behalf or at the direction of designated individuals or entities or from engaging in prohibited activities. (13) UNSCR 2270 (2016) further clarifies the scope of the obligation for UN Member States to prevent specialised training of DPRK nationals in certain sensitive disciplines. (14) UNSCR 2270 (2016) also expands the scope of the measures applicable to the transportation and financial sectors. (15) In the context of the measures applicable to the financial sector, the Council considers that it is appropriate to prohibit transfers of funds to and from the DPRK, unless specifically authorised in advance, as well as investment by the DPRK in the territories under the jurisdiction of Member States and investment by nationals or entities of the Member States in the DPRK. (16) In addition to the measures provided for in the relevant UNSCR, Member States should deny permission to land in, take off from or overfly their territory to any aircraft operated by DPRK carriers or originating from the DPRK. Member States should also prohibit the entry into their ports of any vessel that is owned, operated or crewed by the DPRK. (17) UNSCR 2270 (2016) prohibits the procurement of certain minerals and the export of aviation fuel. (18) The Council considers that the prohibition on the export of luxury goods should be extended to cover the import of such goods from the DPRK. (19) UNSCR 2270 (2016) further extends the prohibitions on the provision of financial support for trade with the DPRK. (20) Furthermore, the Council considers it appropriate to extend the prohibitions on public financial support for trade with the DPRK, in particular to avoid any financial support contributing to proliferation-sensitive nuclear activities or to the development of nuclear-weapon delivery systems. (21) UNSCR 2270 (2016) recalls that the Financial Action Task Force (FATF) has called upon countries to apply enhanced due diligence and effective countermeasures to protect their jurisdictions from the DPRK's illicit financial activity, and calls upon UN Member States to apply FATF Recommendation 7, its Interpretive Note and related guidance to effectively implement targeted financial sanctions related to proliferation. (22) UNSCR 2270 (2016) also underlines that measures imposed thereby are not intended to have adverse humanitarian consequences for the civilian population of the DPRK or to affect negatively activities that are not prohibited by the relevant UNSCRs, or the work of international organisations and non-governmental organisations carrying out assistance and relief activities in the DPRK for the benefit of the civilian population. (23) UNSCR 2270 (2016) expresses its commitment to a peaceful, diplomatic and political solution to the situation. It reaffirms support for the Six-Party Talks and calls for their resumption. (24) UNSCR 2270 (2016) affirms that the DPRK's actions are to be kept under continuous review and that the UN Security Council is prepared to strengthen, modify, suspend or lift the measures as necessary in light of the DPRK's compliance and is determined to take further significant measures in the event of a further DPRK nuclear test or launch. (25) In February 2016, the Council carried out a review in accordance with Article 22(2) of Decision 2013/183/CFSP and Article 6(2) and (2a) of Regulation (EC) No 329/2007 (4) and confirmed that the persons and entities that appear in Annex II to that Decision and in Annex V to that Regulation should remain listed. (26) This Decision respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union, notably the right to an effective remedy and to a fair trial, the right to property and the right to the protection of personal data. This Decision should be applied in accordance with those rights and principles. (27) This Decision also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of UNSCRs. (28) For the sake of clarity, Decision 2013/183/CFSP should be repealed and replaced by a new Decision. (29) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: CHAPTER I EXPORT AND IMPORT RESTRICTIONS Article 1 1. The direct or indirect supply, sale, transfer or export of the following items and technology, including software, to the DPRK by nationals of Member States or through or from the territories of Member States, or using the flag vessels or aircraft of Member States, shall be prohibited, whether or not originating in the territories of the Member States: (a) arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, with the exception of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection and are intended solely for protective use of personnel of the Union and its Member States in the DPRK; (b) all items, materials, equipment, goods and technology, as determined by the UN Security Council or the Committee established pursuant to paragraph 12 of UNSCR 1718 (2006) (the Sanctions Committee) in accordance with paragraph 8(a)(ii) of UNSCR 1718 (2006), paragraph 5(b) of UNSCR 2087 (2013) and paragraph 20 of UNSCR 2094 (2013), which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (c) certain other items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or which could contribute to its military activities, including all dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 (5); (d) any further items, materials and equipment relating to dual-use goods and technology; the Union shall take the necessary measures in order to determine the relevant items to be covered by this point; (e) certain key components for the ballistic-missile sector, such as certain types of aluminium used in ballistic-missile-related systems; the Union shall take the necessary measures in order to determine the relevant items to be covered by this point; (f) any other item that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, to activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision, or to the evasion of measures imposed by those UNSCRs or by this Decision; the Union shall take the necessary measures in order to determine the relevant items to be covered by this point. (g) any other item, except food or medicine, if a Member State determines that it could contribute directly to the development of the operational capabilities of the DPRK's armed forces or to exports that support or enhance the operational capabilities of armed forces of another State outside the DPRK. 2. It shall also be prohibited to: (a) provide technical training, advice, services, assistance or brokering services, or other intermediary services, related to items or technology referred to in paragraph 1 or to the provision, manufacture, maintenance or use of those items, directly or indirectly, to any person, entity or body in, or for use in, the DPRK; (b) provide financing or financial assistance related to items or technology referred to in paragraph 1, including, in particular, grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of those items or that technology, or for the provision of related technical training, advice, services, assistance or brokering services, directly or indirectly, to any person, entity or body in, or for use in, the DPRK; (c) participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) and (b). 3. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of items or technology referred to in paragraph 1, as well as the provision to nationals of Member States by the DPRK of technical training, advice, services, assistance, financing and financial assistance referred to in paragraph 2, shall also be prohibited, whether or not originating in the territory of the DPRK. Article 2 The measures imposed by Article 1(1)(g) shall not apply to the supply, sale or transfer of an item, or its procurement, where: (a) the Member State determines that such activity is exclusively for humanitarian purposes or exclusively for livelihood purposes which will not be used by DPRK persons or entities to generate revenue, and is not related to any activity prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision, provided that the Member State notifies the Sanctions Committee in advance of such determination and informs the Sanctions Committee of measures taken to prevent the diversion of the item for such other purposes; or (b) the Sanctions Committee has determined on a case-by-case basis that a particular supply, sale or transfer would not be contrary to the objectives of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). Article 3 1. The direct or indirect sale, purchase, transport or brokering of gold and precious metals, as well as of diamonds, to, from or for the Government of the DPRK, its public bodies, corporations and agencies or the Central Bank of the DPRK, as well as persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. 2. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 4 1. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of gold, titanium ore, vanadium ore and rare-earth minerals, shall be prohibited, whether or not originating in the territory of the DPRK. 2. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 5 The delivery of newly printed or minted or unissued DPRK-denominated banknotes and coinage to or for the benefit of the Central Bank of the DPRK shall be prohibited. Article 6 1. The direct or indirect supply, sale or transfer of luxury goods to the DPRK by nationals of Member States or through or from the territories of Member States, or using the flag vessels or aircraft of Member States, shall be prohibited whether or not originating in the territories of Member States. 2. The import, purchase or transfer of luxury goods from the DPRK shall be prohibited. 3. The Union shall take the necessary measures in order to determine the relevant items to be covered by paragraphs 1 and 2. Article 7 1. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of coal, iron, and iron ore, shall be prohibited, whether or not originating in the territory of the DPRK. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. Paragraph 1 shall not apply with respect to coal that the procuring Member State confirms, on the basis of credible information, originates from outside the DPRK and was transported through the DPRK solely for export from the port of Rajin (Rason), provided that the Member State notifies the Sanctions Committee in advance and such transactions are unrelated to generating revenue for the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision. 3. Paragraph 1 shall not apply with respect to transactions that are determined to be exclusively for livelihood purposes and unrelated to generating revenue for the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision. Article 8 1. The sale or supply of aviation fuel, including aviation gasoline, naphtha-type jet fuel, kerosene-type jet fuel and kerosene-type rocket fuel, to the DPRK by nationals of Member States or from the territories of Member States, or using the flag vessels or aircraft of Member States, shall be prohibited whether or not originating in the territories of Member States. 2. Paragraph 1 shall not apply if the Sanctions Committee has approved in advance on an exceptional case-by-case basis the transfer to the DPRK of such products for verified essential humanitarian needs and subject to specified arrangements for effective monitoring of delivery and use. 3. Paragraph 1 shall not apply with respect to the sale or supply of aviation fuel to a civilian passenger aircraft outside the DPRK exclusively for consumption during its flight to the DPRK and its return flight. Article 9 The import, purchase or transfer from the DPRK of petroleum products not covered by UNSCR 2270 (2016) shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. CHAPTER II RESTRICTIONS ON FINANCIAL SUPPORT FOR TRADE Article 10 1. Member States shall not provide public financial support for trade with the DPRK, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade. This shall not affect commitments established prior to the entry into force of this Decision provided that such financial support does not contribute to the DPRK's nuclear-related, ballistic- missile-related or other weapons of mass destruction-related programmes or activities, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision. 2. Private financial support for trade with the DPRK, including the granting of export credits, guarantees or insurance, to Member States' nationals or entities involved in such trade where such financial support could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or activities, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision, or to the evasion of measures imposed by those UNSCRs or by this Decision, shall be prohibited. 3. Paragraphs 1 and 2 shall not concern trade for food, agricultural, medical or other humanitarian purposes. CHAPTER III RESTRICTIONS ON INVESTMENT Article 11 1. Investment in the territories under the jurisdiction of Member States by the DPRK, its nationals, or entities incorporated in the DPRK or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them, shall be prohibited. 2. The following shall be prohibited: (a) the acquisition or extension of a participation in entities in the DPRK, or DPRK entities or DPRK-owned entities outside the DPRK, that are engaged in activities involving the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related activities or programmes, or in activities in the sectors of mining, refining and chemical industries, including the acquisition in full of such entities and the acquisition of shares or other securities of a participatory nature; (b) the granting of any financing or financial assistance to entities in the DPRK, or DPRK entities or DPRK-owned entities outside the DPRK, that are engaged in activities referred to in point (a) or for the documented purpose of financing such entities in the DPRK; (c) the creation of any joint venture with entities in the DPRK that are engaged in activities referred to in point (a) or with any subsidiary or affiliate under their control; (d) the provision of investment services directly related to the activities referred to in points (a) to (c). CHAPTER IV FINANCIAL SECTOR Article 12 Member States shall not enter into new commitments for grants, financial assistance or concessional loans to the DPRK, including through their participation in international financial institutions, except for humanitarian and developmental purposes directly addressing the need of the civilian population or the promotion of denuclearisation. Member States shall also exercise vigilance with a view to reducing current commitments and, if possible, putting an end to them. Article 13 In order to prevent the provision of financial services or the transfer to, through, or from the territory of Member States, or to or by nationals of Member States or entities organised under their laws, or persons or financial institutions within their jurisdiction, of any financial or other assets or resources, including bulk cash, that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or activities, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) 2094 (2013) or 2270 (2016) or by this Decision, or to the evasion of measures imposed by those UNSCRs or by this Decision, the following shall apply: (1) No transfer of funds to or from the DPRK shall take place, except for transactions that fall within the scope of point (3) and have been authorised in accordance with point (4). (2) Financial institutions under the jurisdiction of Member States shall not enter into, or continue to participate in, any transactions with: (a) banks domiciled in the DPRK, including the Central Bank of the DPRK; (b) branches or subsidiaries within the jurisdiction of the Member States of banks domiciled in the DPRK; (c) branches or subsidiaries outside the jurisdiction of the Member States of banks domiciled in the DPRK; or (d) financial entities that are neither domiciled in the DPRK nor within the jurisdiction of the Member States but are controlled by persons or entities domiciled in the DPRK, unless such transactions fall within the scope of point (3) and have been authorised in accordance with point (4). (3) The following transactions may be carried out, subject to the prior authorisation referred to in point (4): (a) transactions regarding foodstuffs, healthcare or medical equipment, or for agricultural or humanitarian purposes; (b) transactions regarding personal remittances; (c) transactions regarding the execution of the exemptions provided for in this Decision; (d) transactions in connection with a specific trade contract not prohibited under this Decision; (e) transactions regarding a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such transactions are intended to be used for official purposes of the diplomatic or consular mission or international organisation; (f) transactions required exclusively for the implementation of projects funded by the Union or its Member States for development purposes directly addressing the need of the civilian population or the promotion of denuclearisation; (g) transactions regarding payment to satisfy claims against the DPRK or DPRK persons or entities, on a case-by-case basis and subject to notification 10 days prior to authorisation, and transactions of a similar nature that do not contribute to activities prohibited under this Decision. (4) Any transfer of funds to or from the DPRK for the transactions referred to in point (3) shall require prior authorisation by the competent authority of the Member State concerned if above EUR 15 000. The relevant Member State shall inform the other Member States of any authorisation granted. (5) The prior authorisation referred to in point (4) shall not be required for any transfer of funds or transaction which is necessary for the official purposes of a diplomatic or consular mission of a Member State in the DPRK. (6) Financial institutions shall be required, in their activities with banks and financial institutions as set out in point (2), to: (a) exercise continuous vigilance over account activity, including through their programmes on customer due diligence and in accordance with their obligations relating to money-laundering and the financing of terrorism; (b) require that all information fields of payment instructions which relate to the originator and the beneficiary of the transaction in question be completed and, if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) promptly report their suspicions to the Financial Intelligence Unit (FIU) or another competent authority designated by the Member State concerned if they suspect, or have reasonable grounds to suspect, that funds contribute to the DPRK's nuclear-related, ballistic-missile related or other weapons of mass destruction-related programmes or activities; the FIU or other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law-enforcement information that it requires to perform that function properly, including the analysis of suspicious transaction reports. Article 14 1. The opening of branches, subsidiaries or representative offices of DPRK banks, including the Central Bank of the DPRK, its branches and subsidiaries, and of other financial entities referred to in point (2) of Article 13, in the territories of Member States shall be prohibited. 2. Existing branches, subsidiaries and representative offices shall be closed within 90 days of the adoption of UNSCR 2270 (2016). 3. Unless approved in advance by the Sanctions Committee, it shall be prohibited for DPRK banks, including the Central Bank of the DPRK, its branches and subsidiaries, and for other financial entities referred to in point (2) of Article 13, to: (a) establish new joint ventures with banks under the jurisdiction of Member States; (b) take an ownership interest in banks under the jurisdiction of Member States; (c) establish or maintain correspondent banking relationships with banks under the jurisdiction of Member States. 4. Existing joint ventures, ownership interests and correspondent banking relationships with DPRK banks shall be terminated within 90 days of the adoption of UNSCR 2270 (2016). 5. Financial institutions within the territories of Member States or under their jurisdiction shall be prohibited from opening representative offices, subsidiaries, branches or banking accounts in the DPRK. 6. Existing representative offices, subsidiaries or banking accounts in the DPRK shall be closed within 90 days of the adoption of UNSCR 2270 (2016) if the relevant Member State has credible information that provides reasonable grounds to believe that such financial services could contribute to the DPRK's nuclear or ballistic-missile programmes, or to other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 7. Paragraph 6 shall not apply if the Sanctions Committee determines on a case-by-case basis that such offices, subsidiaries or accounts are required for the delivery of humanitarian assistance, the activities of diplomatic missions in the DPRK pursuant to the Vienna Conventions on Diplomatic and Consular Relations, the activities of the UN or its specialised agencies or related organisations, or any other purposes consistent with UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 8. Existing representative offices, subsidiaries or banking accounts in the DPRK shall be closed if the relevant Member State has credible information that provides reasonable grounds to believe that such financial services could contribute to the DPRK's nuclear or ballistic-missile programmes or to other activities prohibited by this Decision. 9. A Member State may grant exemptions from paragraph 8 if it determines on a case-by-case basis that such offices, subsidiaries or accounts are required for the delivery of humanitarian assistance, the activities of diplomatic missions in the DPRK pursuant to the Vienna Conventions on Diplomatic and Consular Relations, the activities of the UN or its specialised agencies or related organisations, or any other purposes consistent with this Decision. The Member State concerned shall inform the other Member States in advance of its intention to grant an exemption. Article 15 The direct or indirect sale or purchase of, or brokering or assistance in the issuance of, DPRK public or public-guaranteed bonds issued after 18 February 2013 to or from the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK, or banks domiciled in the DPRK, or branches and subsidiaries, within and outside the jurisdiction of Member States, of banks domiciled in the DPRK, or financial entities that are neither domiciled in the DPRK nor within the jurisdiction of the Member States, but are controlled by persons or entities domiciled in the DPRK, as well as any persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. CHAPTER V TRANSPORT SECTOR Article 16 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, including the Vienna Conventions on Diplomatic and Consular Relations, all cargo to and from the DPRK in their territory, or transiting through their territory, including at their airports, seaports and free-trade zones, or cargo brokered or facilitated by the DPRK or DPRK nationals, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, or by persons or entities listed in Annex I, or cargo that is being transported on DPRK-flagged aircraft or maritime vessels, for the purposes of ensuring that no items are transferred in violation of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 2. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, including the Vienna Conventions on Diplomatic and Consular Relations, all cargo to and from the DPRK in their territory, or transiting through their territory, or cargo brokered or facilitated by the DPRK or DPRK nationals, or persons or entities acting on their behalf, including at their airports and seaports, if they have information that provides reasonable grounds to believe that the cargo contains items whose supply, sale, transfer or export is prohibited under this Decision. 3. Member States shall inspect vessels, with the consent of the flag State, on the high seas if they have information that provides reasonable grounds to believe that the cargo of such vessels contains items whose supply, sale, transfer or export is prohibited under this Decision. 4. Member States shall cooperate, in accordance with their national legislation, with inspections pursuant to paragraphs 1 to 3. 5. Aircrafts and vessels transporting cargo to and from the DPRK shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. 6. In cases where inspection referred to in paragraphs 1 to 3 is undertaken, Member States shall seize and dispose of items whose supply, sale, transfer or export is prohibited under this Decision in accordance with paragraph 14 of UNSCR 1874 (2009) and paragraph 8 of UNSCR 2087 (2013). 7. Member States shall deny entry into their ports of any vessel that has refused to allow an inspection after such an inspection has been authorised by the vessel's flag State, or if any DPRK-flagged vessel has refused to be inspected pursuant to paragraph 12 of UNSCR 1874 (2009). 8. Paragraph 7 shall not apply where entry is required for the purpose of an inspection, or in the case of an emergency or in the case of return to the vessel's port of origin. Article 17 1. Member States shall deny permission to land in, take off from or overfly their territory to any aircraft, operated by DPRK carriers or originating from the DPRK in accordance with their national authorities and legislation and consistent with international law, in particular relevant international civil-aviation agreements. 2. Paragraph 1 shall not apply in the case of an emergency landing or under the condition of landing for inspection. 3. Paragraph 1 shall not apply in the event that the relevant Member State determines in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of this Decision. Article 18 1. Member States shall prohibit the entry into their ports of any vessel that is owned, operated or crewed by the DPRK. 2. Member States shall prohibit the entry into their ports of any vessel if they have information that provides reasonable grounds to believe that the vessel is owned or controlled, directly or indirectly, by a person or entity listed in Annex I, II or III, or contains cargo whose supply, sale, transfer or export is prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision. 3. Paragraph 1 shall not apply in the case of an emergency, in the case of return to the vessel's port of origination, where entry is required for the purpose of inspection or if the relevant Member State determines in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of this Decision. 4. Paragraph 2 shall not apply in the case of an emergency, in the case of return to the vessel's port of origination, where entry is required for the purpose of inspection or if the Sanctions Committee determines in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of UNSCR 2270 (2016) or if the relevant Member State determines in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of this Decision. The Member State concerned shall inform the other Member States of any entry it has granted. Article 19 The provision by nationals of Member States or from the territories of Member States of bunkering or ship-supply services, or other servicing of vessels, to DPRK vessels shall be prohibited if they have information that provides reasonable grounds to believe that the vessels carry items whose supply, sale, transfer or export is prohibited under this Decision, unless provision of such services is necessary for humanitarian purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with Article 16(1), (2), (3) and (6). Article 20 1. It shall be prohibited to lease or charter Member States' flagged vessels or aircraft or to provide crew services to the DPRK, any persons or entities listed in Annex I, II or III, any other DPRK entities, any other persons or entities whom the Member State determines to have assisted in the evasion of sanctions or in the violation of the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, any persons or entities acting on behalf or at the direction of any of the aforementioned, or any entities owned or controlled by any of the aforementioned. 2. Paragraph 1 shall not apply to the leasing, chartering or provision of crew services, provided that the relevant Member State has notified the Sanctions Committee in advance on a case-by-case basis and has provided the Sanctions Committee with the information demonstrating that such activities are exclusively for livelihood purposes which will not be used by DPRK persons or entities to generate revenue, as well as information on measures taken to prevent such activities from contributing to violations of the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 3. A Member State may grant an exemption from paragraph 1 if it determines on a case-by-case basis that such activities are exclusively for livelihood purposes which will not be used by DPRK persons or entities to generate revenue, and provided that it has information on measures taken to prevent such activities from contributing to violations of the provisions of this Decision. The Member State concerned shall inform the other Member States in advance of its intention to grant the exemption. Article 21 Member States shall deregister any vessel that is owned, operated or crewed by the DPRK and shall not register any such vessel that is deregistered by another State pursuant to paragraph 19 of UNSCR 2270 (2016). Article 22 1. It shall be prohibited to register vessels in the DPRK, to obtain authorisation for a vessel to use the DPRK flag, or own, lease, operate, or provide any vessel classification, certification or associated service, or to insure any vessel flagged by the DPRK. 2. Paragraph 1 shall not apply to activities notified in advance to the Sanctions Committee on a case-by-case basis, provided that the relevant Member State has provided the Sanctions Committee with detailed information on the activities, including the names of persons and entities involved in them, information demonstrating that such activities are exclusively for livelihood purposes which will not be used by DPRK persons or entities to generate revenue and information on measures taken to prevent such activities from contributing to violations of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016). CHAPTER VI RESTRICTIONS ON ADMISSION AND RESIDENCE Article 23 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) the persons designated by the Sanctions Committee or by the UN Security Council as being responsible for, including through supporting or promoting, the DPRK's policies in relation to its nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, together with their family members, or persons acting on their behalf of or at their direction, as listed in Annex I; (b) the persons not covered by Annex I, as listed in Annex II, who: (i) are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons acting on their behalf or at their direction, (ii) provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, (iii) are involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related materiel of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (c) the persons not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting in the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, as listed in Annex III to this Decision. 2. Point (a) of paragraph 1 shall not apply where the Sanctions Committee determines on a case-by-case basis that such travel is justified on the grounds of humanitarian need, including religious obligations, or where the Sanctions Committee concludes that an exemption would otherwise further the objectives of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 3. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 4. Paragraph 1 shall be without prejudice to cases where a Member State is bound by an obligation of international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (Vatican City State) and Italy. 5. Paragraph 4 shall also be considered to apply in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 6. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 4 or 5. 7. Member States may grant exemptions from the measures imposed in point (b) of paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings and those promoted or hosted by the Union, or hosted by a Member State holding the chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes the policy objectives of restrictive measures, including democracy, human rights and the rule of law in the DPRK. 8. A Member State wishing to grant exemptions referred to in paragraph 7 shall notify the Council thereof in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 9. Point (c) of paragraph 1 shall not apply in case of transit of representatives of the Government of the DPRK to the UN Headquarters to conduct UN business. 10. In cases where, pursuant to paragraphs 4, 5, 7 and 9, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, II or III, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. 11. Member States shall exercise vigilance and restraint regarding the entry into, or transit through their territories of persons working on behalf or at the direction of a designated person or entity listed in Annex I. Article 24 1. Member States shall expel DPRK nationals who they determine are working on behalf of or at the direction of a person or entity listed in Annex I or Annex II, or who they determine are assisting in the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, from their territories for the purpose of repatriation to the DPRK, consistent with applicable national and international law. 2. Paragraph 1 shall not apply where the presence of a person is required for the fulfilment of a judicial process or exclusively for medical, safety or other humanitarian purposes. Article 25 1. Member States shall expel DPRK diplomats, government representatives or other DPRK nationals acting in a governmental capacity who they determine are working on behalf of or at the direction of a person or entity listed in Annex I, II or III, or of a person or entity assisting in the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, from their territories for the purpose of repatriation to the DPRK, consistent with applicable national and international law. 2. Paragraph 1 shall not apply in case of transit of representatives of the Government of the DPRK to the UN Headquarters or other UN facilities to conduct UN business. 3. Paragraph 1 shall not apply where the presence of a person is required for the fulfilment of a judicial process or exclusively for medical, safety or other humanitarian purposes, or the Sanctions Committee has determined on a case-by-case basis that the expulsion of a person would be contrary to the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016), or the relevant Member State has determined on a case-by-case basis that the expulsion of a person would be contrary to the objectives of this Decision. The Member State concerned shall inform the other Member States of any decision not to expel a person referred to in paragraph 1. Article 26 1. Member States shall expel any national of a third country who they determine is working on behalf of or at the direction of a person or entity listed in Annex I or II, assisting in the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, from their territories for the purpose of repatriation to that person's State of nationality, consistent with applicable national and international law. 2. Paragraph 1 shall not apply where the presence of a person is required for the fulfilment of a judicial process or exclusively for medical, safety or other humanitarian purposes, or the Sanctions Committee has determined on a case-by-case basis that the expulsion of a person would be contrary to the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016), or if the relevant Member State has determined on a case-by-case basis that the expulsion of a person would be contrary to the objectives of this Decision. The Member State concerned shall inform the other Member States of any decision not to expel a person referred to in paragraph 1. 3. Paragraph 1 shall not apply in case of transit of representatives of the Government of the DPRK to the UN Headquarters or other UN facilities to conduct UN business. CHAPTER VII FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 27 1. All funds and economic resources belonging to or owned, held or controlled, directly or indirectly, by the following persons and entities shall be frozen: (a) the persons and entities designated by the Sanctions Committee or by the UN Security Council as being engaged in or providing support for, including through illicit means, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, as listed in Annex I; (b) the persons and entities not covered by Annex I, as listed in Annex II, that: (i) are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, (ii) provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, (iii) are involved, including through the provision of financial services, in the supply to or from the DPRK of arms and related materiel of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (c) the persons and entities not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting in the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or of this Decision, as listed in Annex III to this Decision; (d) the entities of the Government of the DPRK or the Worker's Party of Korea, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, that the Member State determines are associated with the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016). 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of persons or entities referred to in paragraph 1. 3. Exemptions may be made for funds and economic resources which are: (a) necessary to satisfy basic needs, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public-utility charges; (b) intended exclusively for the payment of reasonable professional fees or the reimbursement of incurred expenses associated with the provision of legal services; or (c) intended exclusively for the payment of fees or service charges, in accordance with national laws, for the routine holding or maintenance of frozen funds and economic resources, after notification, where appropriate, by the Member State concerned to the Sanctions Committee of the intention to authorise access to such funds and economic resources and in the absence of a negative decision by the Sanctions Committee within five working days of such notification. 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses. Where appropriate, the Member State concerned shall first notify and get approval from the Sanctions Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment, provided that the lien was entered into or the judgment delivered prior to the date on which the person or entity referred to in paragraph 1 was designated by the Sanctions Committee, the UN Security Council or the Council, and is not for the benefit of a person or entity referred to in paragraph 1. Where appropriate the Member State concerned shall first notify the Sanctions Committee. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to the restrictive measures, provided that any such interest, other earnings and payments continue to be subject to paragraph 1. 6. Paragraph 1 shall not prevent a designated person or entity listed in Annex II from making a payment due under a contract entered into before the listing of that person or entity, provided that the relevant Member State has determined that: (a) the contract is not related to any of the prohibited items, materials, equipment, goods, technologies, assistance, training, financial assistance, investment, brokering or services referred to in Article 1; (b) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1, and after notification by the relevant Member State of the intention to make or receive such payments or to authorise, where appropriate, the unfreezing of funds or economic resources for this purpose, 10 working days prior to such authorisation. 7. With regard to Korea National Insurance Corporation (KNIC): (a) The relevant Member States may authorise the receipt by Union persons and entities of payments by KNIC provided that: (i) the payment is due: (a) in accordance with the provisions of a contract for insurance services provided by KNIC necessary for the activities of the Union person or entity in the DPRK, or (b) in accordance with the provisions of a contract for insurance services provided by KNIC in respect of damage caused within the territory of the Union by any party to such a contract; (ii) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1; and (iii) the payment is not directly or indirectly related to activities prohibited under this Decision. (b) The relevant Member State may authorise Union persons and entities to make payments to KNIC exclusively for the purpose of obtaining insurance services necessary for the activities of such persons or entities in the DPRK, provided that those activities are not prohibited under this Decision. (c) No such authorisation shall be required for payments by or to KNIC which are necessary for the official purposes of a diplomatic or consular mission of a Member State in the DPRK. (d) Paragraph 1 shall not prevent KNIC from making a payment due under a contract concluded before its listing, provided that the relevant Member State has determined that: (i) the contract is not related to any of the prohibited items, materials, equipment, goods, technologies, assistance, training, financial assistance, investment, brokering or services referred to in this Decision; (ii) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. A Member State shall inform the other Member States of any authorisation granted pursuant to this paragraph. Article 28 Point (d) of Article 27(1) shall not apply with respect to funds, other financial assets or economic resources that are required to carry out the activities of the DPRK's missions to the UN and its specialised agencies and related organisations or other diplomatic and consular missions of the DPRK, or to any funds, other financial assets or economic resources that the Sanctions Committee determines in advance on a case-by-case basis are required for the delivery of humanitarian assistance, denuclearisation or any other purpose consistent with the objectives of UNSCR 2270 (2016). Article 29 1. Representative offices of entities listed in Annex I shall be closed. 2. The direct or indirect participation in joint ventures or any other business arrangements by entities listed in Annex I, as well as persons or entities acting for or on their behalf, is prohibited. CHAPTER VIII OTHER RESTRICTIVE MEASURES Article 30 Member States shall take the necessary measures to exercise vigilance and prevent specialised teaching or training of DPRK nationals, within their territories or by their nationals, in disciplines which would contribute to the DPRK's proliferation-sensitive nuclear activities and the development of nuclear-weapon delivery systems, including teaching or training in advanced physics, advanced computer simulation and related computer sciences, geospatial navigation, nuclear engineering, aerospace engineering, aeronautical engineering and related disciplines. Article 31 Member States shall, in accordance with international law, exercise enhanced vigilance over DPRK diplomatic personnel so as to prevent such persons from contributing to the DPRK's nuclear or ballistic-missile programmes, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016) or by this Decision, or to the evasion of measures imposed by those UNSCRs or by this Decision. CHAPTER IX GENERAL AND FINAL PROVISIONS Article 32 No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, wholly or in part, by the measures imposed pursuant to UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) or 2270 (2016), including measures of the Union or of any Member State in accordance with, as required by or in any connection with the implementation of the relevant decisions of the UN Security Council or measures covered by this Decision, including claims for indemnity or any other claim of this type, such as a claim for compensation or a claim under a guarantee, notably a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated persons or entities listed in Annex I, II or III; (b) any other person or entity in the DPRK, including the Government of the DPRK, its public bodies, corporations and agencies; or (c) any person or entity acting through or on behalf of one of the persons or entities referred to in points (a) or (b). Article 33 1. The Council shall adopt modifications to Annex I on the basis of the determinations made by the UN Security Council or by the Sanctions Committee. 2. The Council, acting by unanimity on a proposal from Member States or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the lists in Annex II or III and adopt modifications thereto. Article 34 1. Where the UN Security Council or the Sanctions Committee lists a person or entity, the Council shall include that person or entity in Annex I. 2. Where the Council decides to subject a person or entity to the measures referred to in points (b) or (c) of Article 23(1) or point (b) of Article 27(1), it shall amend Annex II or III accordingly. 3. The Council shall communicate its decision to the person or entity referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing that person or entity with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 35 1. Annexes I, II and III shall include the grounds for listing of listed persons and entities, as provided by the UN Security Council or by the Sanctions Committee with regard to Annex I. 2. Annexes I, II and III shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the UN Security Council or by the Sanctions Committee with regard to Annex I. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the UN Security Council or by the Sanctions Committee. Article 36 1. This Decision shall be reviewed, and, if necessary, amended, in particular as regards the categories of persons, entities or items or additional persons, entities or items to be covered by the restrictive measures, or in accordance with relevant UNSCRs. 2. The measures referred to in points (b) and (c) of Article 23(1) and points (b) and (c) of Article 27(1) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 33(2), that the conditions for their application are no longer met. Article 37 Decision 2013/183/CFSP is repealed. Article 38 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 27 May 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2010/800/CFSP of 22 December 2010 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Common Position 2006/795/CFSP (OJ L 341, 23.12.2010, p.32). (2) Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (OJ L 111, 23.4.2013, p. 52). (3) Council Decision (CFSP) 2016/476 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 85, 1.4.2016, p. 38). (4) Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 88, 29.3.2007, p. 1). (5) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1). ANNEX I List of persons referred to in point (a) of Article 23(1) and of persons and entities referred to in point (a) of Article 27(1) A. Persons Name Alias Date of birth Date of UN designation Statement of reasons 1. Yun Ho-jin a.k.a. Yun Ho-chin 13.10.1944 16.7.2009 Director of Namchongang Trading Corporation; oversees the import of items needed for the uranium enrichment programme. 2. Re Je-Son Korean name: ; Chinese name: a.k.a. Ri Che Son 1938 16.7.2009 Minister of Atomic Energy Industry since April 2014. Former Director of the General Bureau of Atomic Energy (GBAE), chief agency directing DPRK's nuclear programme; facilitated several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. 3. Hwang Sok-hwa 16.7.2009 Director in the General Bureau of Atomic Energy (GBAE); involved in the Democratic People's Republic of Korea's nuclear programme; as Chief of the Scientific Guidance Bureau in the GBAE, served on the Science Committee inside the Joint Institute for Nuclear Research. 4. Ri Hong-sop 1940 16.7.2009 Former director, Yongbyon Nuclear Research Centre, oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant 5. Han Yu-ro 16.7.2009 Director of Korea Ryongaksan General Trading Corporation; involved in the Democratic People's Republic of Korea's ballistic missile programme. 6. Paek Chang-Ho Pak Chang-Ho; Paek Ch'ang-Ho Passport: 381420754 Passport date of issue: 7.12.2011 Passport date of expiration:7.12.2016 D.O.B. 18.6.1964; P.O.B. Kaesong, DPRK 22.1.2013 Senior official and head of the satellite control centre of Korean Committee for Space Technology. 7. Chang Myong- Chin Jang Myong-Jin 19.2.1968; Alt. D.O.B. 1965 or 1966 22.1.2013 General Manager of the Sohae Satellite Launching Station and head of launch centre at which the 13 April and 12 December 2012 launches took place. 8. Ra Ky'ong-Su Ra Kyung-Su Chang, Myong Ho 4.6.1954; Passport: 645120196 22.1.2013 Ra Ky'ong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 9. Kim Kwang-il 1.9.1969; Passport: PS381420397 22.1.2013 Kim Kwang-il is a Tanchon Commercial Bank (TCB) official. In this capacity, he has facilitated transactions for TCB and the Korea Mining Development Trading Corporation (KOMID). Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 10. Yo'n Cho'ng Nam 7.3.2013 Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons 11. Ko Ch'o'l-Chae 7.3.2013 Deputy Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 12. Mun Cho'ng- Ch'o'l 7.3.2013 Mun Cho'ng-Ch'o'l is a TCB official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 13. Choe Chun-Sik Choe Chun Sik; Ch'oe Ch'un Sik DOB: 12.10.1954; Nationality: DPRK 2.3.2016 Choe Chun-sik was the director of the Second Academy of Natural Sciences (SANS) and was the head of the DPRK's long-range missile programme. 14. Choe Song Il Passport: 472320665 Date of expiration: 26.9.2017; Passport: 563120356 Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Vietnam. 15. Hyon Kwang II Hyon Gwang Il DOB: 27.5.1961; Nationality: DPRK 2.3.2016 Hyon Kwang II is the Department Director for Scientific Development at the National Aerospace Development Administration. 16. Jang Bom Su Jang Pom Su DOB: 15.4.1957; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Syria. 17. Jang Yong Son DOB: 20.2.1957; Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative in Iran. 18. Jon Myong Guk Cho 'n Myo 'ng-kuk Passport: 4721202031; Passport date of expiration: 21.2.2017; Nationality: DPRK; DOB: 18.10.1976 2.3.2016 Tanchon Commercial Bank Representative in Syria. 19. Kang Mun Kil Jiang Wen-ji Passport: PS472330208; Passport date of expiration: 4.7.2017; Nationality: DPRK; 2.3.2016 Kang Mun Kil has conducted nuclear procurement activities as a representative of Namchongang, also known as Namhung. 20. Kang Ryong DOB: 21.8.1969; Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative in Syria. 21. Kim Jung Jong Kim Chung Chong Passport: 199421147 Passport date of expiration: 29.12.2014; Passport: 381110042, Passport date of expiration: 25.1.2016; Passport: 563210184, Passport date of expiration: 18.6.2018; DOB: 7.11.1966, Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Vietnam. 22. Kim Kyu DOB: 30.7.1968, Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) External Affairs Officer. 23. Kim Tong My'ong Kim Chin-So'k; Kim Tong-Myong; Kim Jin-Sok; Kim, Hyok-Chol DOB: 1964; Nationality: DPRK 2.3.2016 Kim Tong My'ong is the President of Tanchon Commercial Bank and has held various positions within Tanchon Commercial bank since at least 2002. He has also played a role in managing Amroggang's affairs. 24. Kim Yong Chol DOB. 18.2.1962; Nationality: DPRK 2.3.2016 KOMID Representative in Iran. 25. Ko Tae Hun Kim Myong Gi Passport: 563120630; Passport date of expiration: 20.3.2018, D.O.B. 25.5.1972; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative. 26. Ri Man Gon DOB: 29.10.1945; Passport number: P0381230469; Passport date of expiration: 6.4.2016; Nationality: DPRK 2.3.2016 Ri Man Gon is the Minister of the Munitions Industry Department. 27. Ryu Jin DOB: 7.8.1965; Passport number: 563410081; Nationality: DPRK 2.3.2016 KOMID Representative in Syria. 28. Yu Chol U Nationality: DPRK Yu Chol U is the Director of the National Aerospace Development Administration. B. Entities Name Alias Location Date of UN designation Other information 1. Korea Mining Development Trading Corporation a.k.a. CHANGGWANG SINYONG CORPORATION; a.k.a. EXTERNAL TECHNOLOGY GENERAL CORPORATION; a.k.a. DPRKN MINING DEVELOPMENT TRADING COOPERATION; a.k.a. KOMID Central District, Pyongyang, DPRK 24.4.2009 Primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 2. Korea Ryonbong General Corporation a.k.a. KOREA YONBONG GENERAL CORPORATION; f..k.a. LYON-GAKSAN GENERAL TRADING CORPORATION Pot'onggang District, Pyongyang, DPRK; Rakwon- dong, Pothonggang District, Pyongyang, DPRK 24.4.2009 Defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 3. Tanchon Commercial Bank f.k.a. CHANGGWANG CREDIT BANK; f.k.a., KOREA CHANGGWANG CREDIT BANK Saemul 1- Dong Pyongchon District, Pyongyang, DPRK 24.4.2009 Main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 4. Namchongang Trading Corporation NCG; NAMCHONGANG TRADING;NAM CHON GANG CORPORATION; NOMCHONGANG TRADING CO.; NAM CHONG GAN TRADING CORPORATION; Namhung Trading Corporation Pyongyang, DPRK 16.7.2009 Namchongang is a DPRK trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a DPRK nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as DPRK's representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given the DPRK's past proliferation activities. 5. Hong Kong Electronics a.k.a. HONG KONG ELECTRONICS KISH CO Sanaee St., Kish Island, Iran. 16.7.2009 Owned or controlled by, or acts or purports to act for or on behalf of Tanchon Commercial Bank and KOMID. Hong Kong Electronics has transferred millions of dollars of proliferation-related funds on behalf of Tanchon Commercial Bank and KOMID (both designated by the Sanctions Committee in April 2009) since 2007. Hong Kong Electronics has facilitated the movement of money from Iran to the DPRK on behalf of KOMID. 6. Korea Hyoksin Trading Corporation a.k.a. KOREA HYOKSIN EXPORT AND IMPORT CORPORATION Rakwon-dong, Pothonggang District, Pyongyang, DPRK. 16.7.2009 A DPRK company based in Pyongyang that is subordinate to Korea Ryonbong General Corporation (designated by the Sanctions Committee in April 2009) and is involved in the development of weapons of mass destruction. 7. General Bureau of Atomic Energy (GBAE) a.k.a. General Department of Atomic Energy (GDAE) Haeudong, Pyongchen District, Pyongyang, DPRK. 16.7.2009 The GBAE is responsible for the DPRK's nuclear programme, which includes the Yongbyon Nuclear Research Centre and its 5 MWe (25 MWt) plutonium production research reactor, as well as its fuel fabrication and reprocessing facilities. The GBAE has held nuclear-related meetings and discussions with the International Atomic Energy Agency. GBAE is the primary DPRK Government agency that oversees nuclear programmes, including the operation of the Yongbyon Nuclear Research Centre. 8. Korean Tangun Trading Corporation Pyongyang, DPRK. 16.7.2009 Korea Tangun Trading Corporation is subordinate to DPRK's Second Academy of Natural Sciences and is primarily responsible for the procurement of commodities and technologies to support DPRK's defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 9. Korean Committee for Space Technology DPRK Committee for Space Technology; Department of Space Technology of the DPRK; Committee for Space Technology; KCST Pyongyang, DPRK 22.1.2013 The Korean Committee for Space Technology (KCST) orchestrated the DPRK's launches on 13 April 2012 and 12 December 2012 via the satellite control centre and Sohae launch area. 10. Bank of East Land Dongbang Bank; Tongbang U'Nhaeng; Tongbang Bank P.O.32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK. 22.1.2013 DPRK financial institution Bank of East Land facilitates weapons-related transactions for, and other support to, arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and Iranian financial institutions, including Bank Melli and Bank Sepah. The Security Council designated Bank Sepah in Resolution 1747 (2007) for providing support to Iran's ballistic missile programme. Green Pine was designated by the Sanctions Committee in April 2012. 11. Korea Kumryong Trading Corporation 22.1.2013 Used as an alias by the Korea Mining Development Trading Corporation (KOMID) to carry out procurement activities. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 12. Tosong Technology Trading Corporation Pyongyang, DPRK 22.1.2013 The Korea Mining Development Corporation (KOMID) is the parent company of Tosong Technology Trading Corporation. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 13. Korea Ryonha Machinery Joint Venture Corporation Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation; Ryonha Machinery Corporation; Ryonha Machinery; Ryonha Machine Tool; Ryonha Machine Tool Corporation; Ryonha Machinery Corp; Ryonhwa Machinery Joint Venture Corporation; Ryonhwa Machinery JV; Huichon Ryonha Machinery General Plant; Unsan; Unsan Solid Tools; and Millim Technology Company Tongan-dong, Central District, Pyongyang, DPRK; Mangungdae- gu, Pyongyang, DPRK; Mangyongdae District, Pyongyang, DPRK. Email addresses: ryonha@silibank.com; sjc117@hotmail.com; and millim@silibank.com Telephone numbers: 8502-18111; 8502-18111-8642; and 850 2 181113818642 Facsimile number: 8502-381-4410 22.1.2013 Korea Ryonbong General Corporation is the parent company of Korea Ryonha Machinery Joint Venture Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 14. Leader (Hong Kong) International Leader International Trading Limited; Leader (Hong Kong) International Trading Limited LM-873, RM B, 14/F, Wah Hen Commercial Centre, 383 Hennessy Road, Wanchai, Hong Kong, China. 22.1.2013 Leader International (Hong Kong company registration number 1177053), facilitates shipments on behalf of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 15. Green Pine Associated Corporation Cho'ngsong United Trading Company; Chongsong Yonhap; Ch'o'ngsong Yo'nhap; Chosun Chawo'n Kaebal T'uja Hoesa; Jindallae; Ku'm- haeryong Company LTD; Natural Resources Development and Investment Corporation; Saeingp'il Company c/o Reconnaissance General Bureau Headquarters, HyongjesanGuyok, Pyongyang, DPRK; Nungrado, Pyongyang, DPRK 2.5.2015 Green Pine Associated Corporation ('Green Pine') has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from North Korea. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. 16. Amroggang Development Banking Corporation Amroggang Development Bank; Amnokkang Development Bank Tongan-dong, Pyongyang, DPRK 2.5.2012 Amroggang, which was established in 2006, is a Tanchon Commercial Bank-related company managed by Tanchon officials. Tanchon plays a role in financing KOMID's sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Iran's Shahid Hemmat Industrial Group (SHIG). Tanchon Commercial Bank was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in Resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. 17. Korea Heungjin Trading Company Hunjin Trading Co.; Korea Henjin Trading Co.; Korea Hengjin Trading Company Pyongyang, DPRK. 2.5.2012 The Korea Heungjin Trading Company is used by KOMID for trading purposes. It is suspected it has been involved in supplying missile-related goods to Iran's Shahid Hemmat Industrial Group (SHIG). Heungjin has been associated with KOMID, and, more specifically, KOMID's procurement office. Heungjin has been used to procure an advanced digital controller with applications in missile design. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security-Council designated SHIG in Resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. 18. Second Academy of Natural Sciences 2nd Academy of Natural Sciences; Che 2 Chayon Kwahakwon; Academy of Natural Sciences; Chayon Kwahak-Won; National Defense Academy; Kukpang Kwahak-Won; Second Academy of Natural Sciences Research Institute; Sansri Pyongyang, DPRK 7.3.2013 The Second Academy of Natural Sciences is a national-level organisation responsible for research and development of the DPRK's advanced weapons systems, including missiles and probably nuclear weapons. The Second Academy of Natural Sciences uses a number of subordinate organisations to obtain technology, equipment, and information from overseas, including Tangun Trading Corporation, for use in the DPRK's missile and probably nuclear weapons programmes. Tangun Trading Corporation was designated by the Sanctions Committee in July 2009 and is primarily responsible for the procurement of commodities and technologies to support DPRK's defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 19. Korea Complex Equipment Import Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK. 7.3.2013 Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 20. Ocean Maritime Management Company, Limited (OMM) Donghung Dong, Central District. PO BOX 120. Pyongyang, DPRK; Dongheung-dong Changwang Street, Chung-Ku, PO Box 125, Pyongyang. 28.7.2014 Ocean Maritime Management Company, Limited (IMO Number: 1790183) is the operator/manager of the vessel Chong Chon Gang. It played a key role in arranging the shipment of concealed cargo of arms and related materiel from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions. Vessels with IMO Number: (a) Chol Ryong (Ryong Gun Bong) 8606173 2.3.2016 (b) Chong Bong (Greenlight) (Blue Nouvelle) 8909575 2.3.2016 (c) Chong Rim 2 8916293 2.3.2016 (d) Dawnlight 9110236 2.3.2016 (e) Ever Bright 88 (J Star) 8914934 2.3.2016 (f) Gold Star 3 (benevolence) 8405402 2.3.2016 (g) Hoe Ryong 9041552 2.3.2016 (h) Hu Chang (O Un Chong Nyon) 8330815 2.3.2016 (i) Hui Chon (Hwang Gum San 2) 8405270 2.3.2016 (j) Ji Hye San (Hyok Sin 2) 8018900 2.3.2016 (k) Kang Gye (Pi Ryu Gang) 8829593 2.3.2016 (l) Mi Rim 8713471 2.3.2016 (m) Mi Rim 2 9361407 2.3.2016 (n) O Rang (Po Thong Gang) 8829555 2.3.2016 (o) Orion Star (Richocean) 9333589 2.3.2016 (p) Ra Nam 2 8625545 2.3.2016 (q) RaNam 3 9314650 2.3.2016 (r) Ryo Myong 8987333 2.3.2016 (s) Ryong Rim (Jon Jin 2) 8018912 2.3.2016 (t) Se Pho (Rak Won 2) 8819017 2.3.2016 (u) Songjin (Jang Ja San Chong Nyon Ho) 8133530 2.3.2016 (v) South Hill 2 8412467 2.3.2016 (w) South Hill 5 9138680 2.3.2016 (x) Tan Chon (Ryon Gang 2) 7640378 2.3.2016 (y) Thae Pyong San (Petrel 1) 9009085 2.3.2016 (z) Tong Hung San (Chong Chon Gang) 7937317 2.3.2016 (aa) Tong Hung 1 8661575 2.3.2016 21. Academy of National Defense Science Pyongyang, DPRK 2.3.2016 The Academy of National Defense Science is involved in the DPRK's efforts to advance the development of its ballistic missile and nuclear weapons programmes. 22. Chongchongang Shipping Company Chong Chon Gang Shipping Co. Ltd. Address: 817 Haeun, Donghung-dong, Central District, Pyongyang, DPRK; Alternate Address: 817, Haeum, Tonghun-dong, Chung-gu, Pyongyang, DPRK; IMO Number: 5342883 2.3.2016 The Chongchongang Shipping Company, through its vessel, the Chong Chon Gang, attempted to directly import the illicit shipment of conventional weapons and arms to the DPRK in July 2013. 23. Daedong Credit Bank (DCB) DCB; Taedong Credit Bank Address: Suite 401, Potonggang Hotel, Ansan-Dong, PyongchonDistrict, Pyongyang, DPRK; Alternate Address: Ansan-dong, Botonggang Hotel, Pongchon, Pyongyang, DPRK; SWIFT: DCBK KKPY 2.3.2016 Daedong Credit Bank has provided financial services to the Korea Mining Development Trading Corporation (KOMID) and Tanchon Commercial Bank. Since at least 2007, DCB has facilitated hundreds of financial transactions worth millions of dollars on behalf of KOMID and Tanchon Commercial Bank. In some cases, DCB has knowingly facilitated transactions by using deceptive financial practices. 24. Hesong Trading Company Pyongyang, DPRK 2.3.2016 The Korea Mining Development Corporation (KOMID) is the parent company of Hesong Trading Corporation. 25. Korea Kwangson Banking Corporation (KKBC) KKBC Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK 2.3.2016 KKBC provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading Corporation, a subordinate of the Korea Ryonbong General Corporation. Tanchon Commercial Bank has used KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Corporation related funds. 26. Korea Kwangsong Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 2.3.2016 The Korea Ryongbong General Corporation is the parent company of Korea Kwangsong Trading Corporation. 27. Ministry of Atomic Energy Industry MAEI Haeun-2-dong, Pyongchon District, Pyongyang, DPRK 2.3.2016 The Ministry of Atomic Energy Industry was created in 2013 for the purpose of modernising the DPRK's atomic energy industry to increase the production of nuclear materials, improve their quality, and further develop an independent DPRK nuclear industry. As such, the MAEI is known to be a critical player in the DPRK's development of nuclear weapons and is in charge of day-to-day operation of the country's nuclear weapons programme, and under it are other nuclear- related organisations. Under this ministry are a number of nuclear-related organisations and research centres, as well as two committees: an Isotope Application Committee and a Nuclear Energy Committee. The MAEI also directs a nuclear research centre at Yongbyun, the site of the DPRK's known plutonium facilities. Furthermore, in the 2015 Panel of Experts (POE) report, the POE stated that Ri Je-son, a former director of the GBAE who was designated by the Committee established pursuant to resolution 1718 (2006) in 2009 for engagement in or support for nuclear related programmes, was appointed as head of the MAEI on April 9, 2014. 28. Munitions Industry Department Military Supplies Industry Department Pyongyang, DPRK 2.3.2016 The Munitions Industry Department is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2.The MID oversees the DPRK's weapons production and R&D programmes, including the DPRK's ballistic missile programme. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. 29. National Aerospace Development Administration NADA DPRK 2.3.2016 NADA is involved in the DPRK's development of space science and technology, including satellite launches and carrier rockets. 30. Office 39 Office #39; Office No. 39; Bureau 39; Central Committee Bureau 39; Third Floor; Division 39 DPRK 2.3.2016 DPRK government entity. 31. Reconnaissance General Bureau Chongch'al Ch'ongguk; KPA Unit 586; RGB Hyongjesan- Guyok, Pyongyang, DPRK; Alternate Address: Nungrado, Pyongyang, DPRK 2.3.2016 The Reconnaissance General Bureau is the DPRK's premiere intelligence organisation, created in early 2009 by the merger of existing intelligence organisations from the Korean Workers' Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean People's Army. The Reconnaissance General Bureau trades in conventional arms and controls the DPRK conventional arms firm Green Pine Associated Corporation. 32. Second Economic Committee Kangdong, DPRK 2.3.2016 The Second Economic Committee is involved in key aspects of the DPRK's missile programme. The Second Economic Committee is responsible for overseeing the production of the DPRK's ballistic missiles, and directs the activities of KOMID. ANNEX II List of persons referred to in point (b) of Article 23(1) and of persons and entities referred to in point (b) of Article 27(1) I. Persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them. A. Persons Name Alias Date of birth Date of designation Statement of reasons 1. CHON Chi Bu 22.12.2009 Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. 2. CHU Kyu-Chang JU Kyu-Chang DOB: 25.11.1928 POB: South Hamgyo'ng Province 22.12.2009 Member of the National Defence Commission, which is a key body for national defence matters in the DPRK. Former director of the department of munitions of the Central Committee of the Korean Workers' Party. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 3. HYON Chol-hae 1934 (Manchuria, China) 22.12.2009 Deputy Director of the General Political Department of the People Armed Forces (military adviser to late Kim Jong-Il) 4. KIM Yong-chun Young-chun 4.3.1935 Passport number: 554410660 22.12.2009 Deputy Chairman of the National Defence Commission, Minister for the People's Armed Forces, special adviser to late Kim Jong-Il on nuclear strategy. 5. O Kuk-Ryol 1931 (Jilin Province, China) 22.12.2009 Deputy Chairman of the National Defence Commission, supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. 6. PAEK Se-bong Year of birth: 1946 22.12.2009 Former Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers' Party. Member of the National Defence Commission. 7. PAK Jae-gyong Chae-Kyong 1933 Passport number: 554410661 22.12.2009 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-II). 8. PYON Yong Rip Yong-Nip 20.9.1929 Passport number: 645310121 (issued on 13.9.2005) 22.12.2009 President of the Academy of Science, involved in WMD-related biological research. 9. RYOM Yong 22.12.2009 Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 10. SO Sang-kuk between 1932 and 1938 22.12.2009 Head of the Department of Nuclear Physics, Kim Il Sung University. 11. Lieutenant General KIM Yong Chol KIM Yong-Chol; KIM Young-Chol; KIM Young-Cheol; KIM Young-Chul 1946 (Pyongan-Pukto, DPRK) 19.12.2011 Kim Yong Chol is the commander of Reconnaissance General Bureau (RGB). 12. PAK To-Chun 9.3.1944 (Jagang, Rangrim) 19.12.2011 Member of the National Security Council. He is in charge of the arms industry. It is reported that he commands the office for nuclear energy. This institution is decisive for DPRK's nuclear and rocket launcher programme. 13. CHOE Kyong-song 20.5.2016 Colonel General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 14. CHOE Yong-ho 20.5.2016 Colonel General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. Commander of the air forces. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 15. HONG Sung-Mu HUNG Sung Mu DOB: 1.1.1942 20.5.2016 Deputy-director of the Munitions Industry Department (MID). In charge of the development of programmes concerning conventional arms and missiles, including ballistic missiles. One of the main persons responsible for the industrial development programmes for nuclear arms. As such, responsible for DPRK nuclear arms-related, ballistic-missile-related, or other weapons of mass destruction-related programmes. 16. JO Chun Ryong CHO Chun Ryo'ng; JO Chun-Ryong, JO Cho Ryong DOB: 4.4.1960 20.5.2016 Chairman of the Second Economic Committee (SEC) since 2014 and responsible for managing the DPRK's munitions factories and production sites. The SEC was designated under UNSCR 2270 (2016) for its involvement in key aspects of the DPRK's missile programme, its responsibility for overseeing the production of the DPRK's ballistic missiles, and for directing the activities of KOMID  the DPRK's primary arms trading entity. Member of the National Defence Commission. Has participated in several ballistic-missile-related programmes. One of the key principals in the arms industry of the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 17. JO Kyongchol 20.5.2016 General in the army of the DPRK. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Director of the Military Security Command. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 18. KIM Chun-sam 20.5.2016 Lieutenant General, former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in DPRK. Director of the Operations Department of the Military Headquarters of the Army of the DPRK and first vice chief of the Military Headquarters. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 19. KIM Chun-sop 20.5.2016 Member of the National Defense Commission, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 20. KIM Jong-gak DOB: 20.7.1941 POB: Pyongyang 20.5.2016 Vice Marshal in the army of the DPRK, former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 21. KIM Rak Kyom KIM Rak-gyom 20.5.2016 Four Star General, Commander of the Strategic Forces (aka Strategic Rocket Forces), which now reportedly command four strategic and tactical missile units, including the KN-08 (ICBM) brigade. The United States has designated the Strategic Forces for engaging in activities that have materially contributed to the proliferation of weapons of mass destruction or their means of delivery. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. Media reports identified KIM as attending the April 2016 ICBM engine test with KIM Jung Un. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 22. KIM Won-hong DOB: 7.1.1945 POB: Pyongyang Passport no: 745310010 20.5.2016 General, Director of the State Security Department. Minister of State Security. Member of the Central Military Commission of the Workers Party of Korea and National Defense Commission, which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 23. PAK Jong-chon 20.5.2016 Colonel General in the army of the DPRK, Chief of the Korean People's Armed Forces, Deputy Chief of Staff and Director of the Firepower Command Department. Chief of the Military Headquarters and Director of the Artillery Command Department. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 24. RI Jong-su 20.5.2016 Vice Admiral. Former member of the Central Military Commission of the Workers Party of Korea, which is a key body for national defence matters in the DPRK. Commander in chief of the Korean Navy, which is involved in the development of ballistic missile programmes and in the development of the nuclear capacities of the DPRK naval forces. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 25. SON Chol-ju 20.5.2016 Colonel General of the Korean People's Armed Forces and Political director of the Air and Anti-Air forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 26. YUN Jong-rin 20.5.2016 General, former member of the Central Military Commission of the Workers Party of Korea and member of the National Defense Commission, which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 27. PAK Yong-sik 20.5.2016 Four Star General, member of the State Security Department, Minister of defence. Member of the Central Military Commission of the Workers Party of Korea and of the National Defense Commission, which are the key bodies for national defence matters in the DPRK. Was present at the testing of ballistic missiles in March 2016. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 28. HONG Yong Chil 20.5.2016 Deputy Director of the Munitions Industry Department (MID). The Munitions Industry Department  designated by the UNSC on 2 March 2016  is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2, weapons production and R&D programmes. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. HONG has accompanied KIM Jong Un to a number of events related to the development of the DPRK's nuclear and ballistic-missile programmes and is thought to have played a significant role in the DPRK's nuclear test on 6 January 2016. Vice-Director of the Workers Party of Korea Central Committee. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 29. RI Hak Chol RI Hak Chul; RI Hak Cheol DOB: 19.1.1963 or 8.5.1966 Passport nos: 381320634, PS- 563410163 20.5.2016 President of Green Pine Associated Corporation (Green Pine). According to the UN Sanctions Committee, Green Pine has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from North Korea. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine has been designated by the United Nations Security Council. 30. YUN Chang Hyok DOB: 9.8.1965 20.5.2016 Deputy Director of the Satellite Control Centre, National Aerospace Development Administration (NADA). NADA is subject to sanctions under UNSCR 2270 (2016) for involvement in the DPRK's development of space science and technology, including satellite launches and carrier rockets. UNSCR 2270 (2016) condemned the DPRK's satellite launch of 7 February 2016 for using ballistic missile technology and being in serious violation of resolutions 1718 (2006), 1874 (2009), 2087 (2013), and 2094 (2013). As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. B. Entities Name Alias Location Date of designation Other information 1. Korea Pugang mining and Machinery Corporation ltd 22.12.2009 Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 2. Korea Taesong Trading Company Pyongyang 22.12.2010 Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. 3. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 22.12.2009 Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009). 4. Sobaeku United Corp Sobaeksu United Corp. 22.12.2009 State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 5. Yongbyon Nuclear Research Centre 22.12.2009 Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the United Nations, 16.7.2009). 6. Korea International Chemical Joint Venture Company Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company; International Chemical Joint Venture Corporation Hamhung, South Hamgyong Province, DPRK; Man gyongdae-kuyok, Pyongyang, DPRK; Mangyungdae-gu, Pyongyang, DPRK 19.12.2011 Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 7. Strategic Rocket Forces 20.5.2016 Within the DPRK national armed forces, this entity is involved in the development and operational implementation of ballistic-missile-related or other weapons of mass destruction-related programmes. II. Persons and entities providing financial services that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes A. Persons Name Alias Date of birth Date of designation Statement of reasons 1. Jon Il-chun 24.8.1941 22.12.2010 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. JON Il-chun is also said to be one of the leading figures in the State Development Bank. 2. Kim Tong-un 22.12.2009 Former director of Office 39 of the Central Committee of the Workers' Party, which is involved in proliferation financing. 3. KIM Il-Su 2.9.1965 (Pyongyang, DPRK) 3.7.2015 Manager in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 4. KANG Song-Sam 5.7.1972 (Pyongyang, DPRK) 3.7.2015 Former authorised representative of Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 5. CHOE Chun-Sik 23.12.1963 (Pyongyang, DPRK) Passport number: 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 6 SIN Kyu-Nam 12.9.1972 (Pyongyang, DPRK) Passport number: PO472132950 3.7.2015 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 7. PAK Chun-San 18.12.1953 (Pyongyang, DPRK) Passport number: PS472220097 3.7.2015 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 8. SO Tong Myong 10.9.1956 3.7.2015 President of Korea National Insurance Corporation (KNIC), acting on behalf of KNIC or at its direction. B. Entities Name Alias Location Date of designation Other information 1. Korea Daesong Bank Choson Taesong Unhaeng; Taesong Bank Segori-dong, Gyongheung St., Potonggang District, Pyongyang Phone: 850 2 381 8221 Phone: 850 2 18111 ext. 8221 Fax: 850 2 381 4576 22.12.2010 North Korean financial institution that is directly subordinated to Office 39 and is involved in facilitating North Korea's proliferation financing projects. 2. Korea Daesong General Trading Corporation Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation Pulgan Gori Dong 1, Potonggang District, Pyongyang Phone: 850 2 18111 ext. 8204/8208 Phone: 850 2 381 8208/ 4188 Fax: 850 2 381 4431/4432 22.12.2010 Company that is subordinated to Office 39 and is used to facilitate foreign transactions on behalf of Office 39. Office 39's Director of Office, Kim Tong-un is listed in Annex V of Council Regulation (EC) No 329/2007. 3. Korea National Insurance Corporation (KNIC) and its branch offices Korea Foreign Insurance Company Haebangsan-dong, Central District, Pyongyang, DPRK Rahlstedter Strasse 83 a, 22149 Hamburg. Korea National Insurance Corporation of Alloway, Kidbrooke Park Road, Blackheath, London SE30LW 3.7.2015 Korea National Insurance Corporation (KNIC), a State-owned and controlled company, is generating substantial foreign exchange revenue which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity. III. Persons and entities involved in the supply to or from the DPRK of arms and related materiel of all types, or of items, materials, equipment, goods or technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes A. Persons B. Entities ANNEX III List of persons referred to in point (c) of Article 23(1) and point (c) of Article 27(1) ¦